DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-6, 8-15, and 17-20 of the amended claim set received 9/20/2022 are pending.  Claims 2, 7, and 16 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFebvre (US 2011/0036068).
Regarding amended Claim 1, LeFebvre discloses in Fig. 1, an assembly for an aircraft propulsion system (including the engine of Fig. 1), comprising: 
a nacelle inner structure extending axially along and circumferentially about an axial centerline 30, the nacelle inner structure comprising an internal compartment (interior of elements 20 and 32) and a cowl 20+32; 
the internal compartment (interior of elements 20 and 32) configured to house a core (elements 14, 16, and 18) of a gas turbine engine 10; 
the cowl 20+32 configured to form an outer radial periphery of the internal compartment (interior of elements 20 and 32), and an aft end portion 32 of the cowl further configured to form an outer radial periphery of a compartment exhaust (area between element 32 and 29 as shown in Fig. 1; element 26 of Fig. 2) to the internal compartment; and 
the aft end portion 32 of the cowl comprising a plurality of first axial fingers (elements 44 as shown in Fig. 2) arranged circumferentially about the axial centerline 32 in a first array (see also Fig. 3), and each of the plurality of first axial fingers configured to deflect radially outward (aft end portion 32 deforms/deflects as described in paras. 0003 and 0031; as the aft end portion32 defines the cross sectional area of the compartment exhaust, deflection and deformation effectively changes, i.e. lowers and increases, the cross-sectional area of the department exhaust; each of the fingers being fixed to or forming the aft end portion will deflect radially with the aft end portion) when fluid pressure within the internal compartment rises above a predetermined value (the aft end portion 32 deflects as discussed; the pressure of fluid within the compartment will be exerted the aft end portion as it defines the exhaust of the compartment and push the aft end radially out to increase the area, element 52 acts to reduce/inhibit the deflection and not to completely prevent the deflection as read at para. 0031);
the aft end portion of the cowl further comprises a plurality of second axial fingers 42 arranged circumferentially about the axial centerline 30 in a second array; and 
the first array is radially outboard of and overlapping the second array (first array fingers 44 radially outboard of second array fingers 42 and overlapping as shown in Figs. 2, 3, and 6).
Regarding Claim 3, LeFebvre discloses wherein each of the plurality of first axial fingers 44 is configured to passively move between a radial inner position and a radial outer position (the fingers 44 move radially inward and outward as discussed above through many positions including a radial inward position and a radial outer position).
Regarding Claim 4, LeFebvre discloses wherein one or more of the plurality of first axial fingers 44 are configured to passively move to change a cross-sectional area of the compartment exhaust (the fingers 44 move radially inward and outward as discussed above where the cross-sectional area is increased when the fingers move outward and decreased when the fingers move inward).
Regarding Claim 5, LeFebvre discloses wherein a slot is formed by and between a neighboring pair of the plurality of first axial fingers (see Fig. 2, where there is shown an axially-extending slot between each pair of adjacent first fingers 44).
Regarding Claim 6, LeFebvre discloses wherein the slot (between circumferentially adjacent first fingers 44) extends axially into the cowl 20+32 from an aft end 38 of the cowl (as can be seen from Fig. 2).
Regarding Claim 8, LeFebvre discloses in in Figs. 2, 3, and 6, a first 44 of the plurality of first axial fingers axially and circumferentially overlaps a neighboring pair (the two second fingers 42 connected to the respective first first axial finger 44) of the plurality of second axial fingers (see first annotation below of Fig. 2 further defining the first fingers 44 above the cut and the second fingers 42 below the cut; axially overlapping with respect to the axes shown in the second annotation below of Fig. 3; necessarily circumferentially overlapped along radial from the axial centerline 30 due to the fact that the respective fingers, first finger and respective adjoining second fingers, meet and are continuous as shown in the first annotation).

    PNG
    media_image1.png
    311
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    836
    media_image2.png
    Greyscale

Regarding Claim 9, LeFebvre discloses in in Figs. 2, 3, and 6, wherein a first 42 of the plurality of second axial fingers axially and circumferentially overlaps a neighboring pair (pair of elements 44 adjoining the first second axial finger) of the plurality of first axial fingers (in the same manner as described with respect to claim 8 above).
Regarding Claim 10, LeFebvre discloses in in Figs. 2, 3, and 6, wherein the plurality of first axial fingers 44 and the plurality of second axial fingers 42 are circumferentially staggered (see Figs. 3 and 6).
Regarding Claim 11, LeFebvre discloses in in Figs. 2, 3, and 6, wherein a first 44 of the plurality of first axial fingers radially engages a first 42 of the plurality of second axial fingers (see annotation of Fig. 2 above).
Regarding Claim 13, LeFebvre discloses in Fig. 1, wherein the cowl 20+32 is further configured to form an inner radial periphery of a bypass flowpath 24 within the aircraft propulsion system.
Regarding Claim 14, LeFebvre discloses in Fig. 1, further comprising the gas turbine engine 10.

Allowable Subject Matter
Claims 15 and 17-20 are allowed.
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent and base claim limitations-
Regarding Claim 12, “a core nozzle configured to form an inner radial periphery of the compartment exhaust and to form an outer radial periphery of a core exhaust.”  LeFebvre teaches the invention of base claim 1 wherein the internal compartment consists of the area interior to cowl 20 and 32 and the defined compartment exhaust 26 forms a core nozzle for the engine (see Figs. 1-2).  The core nozzle of LeFebvre cannot be considered to form an inner radial periphery of the compartment exhaust since the core nozzle comprises element 32 which forms the outer radial periphery of the compartment exhaust.
Regarding Claim 15, “a surface of a first of the plurality of first fingers configured to radially engage a surface of a first of the plurality of second fingers”.  LeFebvre teaches first and second fingers as discussed above with respect to claim 1 and can be considered distinct from each other by using the cut line indicated in the annotation of Fig. 2 below.  However, the cut only specifies a distinction in structure and does not reasonably form the required surfaces of the amended claim.  The addition of the surfaces to the claim requires two structurally distinct fingers that engage at distinct surfaces.  No actual surfaces of the defined first fingers of LeFebvre are configured to engage surfaces of the second fingers.

    PNG
    media_image1.png
    311
    656
    media_image1.png
    Greyscale

Regarding Claim 19, “a first of the plurality of slots having a lateral width that is uniform along at least a portion of a length of the first of the plurality of slots.”  Le Docte, US 8,875,518, teaches the slots 16 (see Fig. 4) however there is no explicit teaching of the lateral width of the slots and measurement taken from the drawings is not a legitimate basis for rejection.  See MPEP 2125.
Claims 17 and 18 are allowable at least by basis on claim 15 and claim 20 is allowable at least by basis on claim 19.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argues a rejection of claim 1 over LeFebvre stating simply that the references do not anticipate the amended claim 1.  However, the reference is shown to teach the amended claims in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	 /GERALD L SUNG/                                                                                   Primary Examiner, Art Unit 3741                                                                                                                     Examiner, Art Unit 3741